number release date id office uilc cca_2009082716473439 ---------------------------- from ------------------------- sent thursday date pm to -------------------- cc subject imperfect protests i have been trying to think of any circumstances where an imperfect protest would hold open the period of limitations for assessment and am having trouble coming up with a fact scenario my experience is that a protest is filed in response to a day letter and occurs before assessment of any_tax it's very common for a taxpayer to file an imperfect refund claim which can hold the period of limitations open for making a refund under but a protest in response to a day letter has no effect on the suspension of the period unlike a tax_court petition and would not normally be considered a claim_for_refund because the assessment hadn't yet occurred as far as i know it is a common practice for the service to suspend a case administratively while a taxpayer pursues appeals relief but that would be in response to a day letter where plenty of time remains open on the statute the period of limitations would continue to run the service just would not be working the case towards stat_notice whether a timely but undeveloped protest has any effect on an oic claim or a cdp case i can't say you'd have to ask someone like ----------------or ----------------- does that help
